Per Curiam: This is an attempt to bring before us for review the action of the court below in sustaining a general demurrer to a petition for mandamus to compel the respondent to write up an alleged judgment by default in favor of the relators. There is an entire failure on the part of plaintiff in error to comply with the rules of this court in filing an abstract of the record, or to point out in her brief and attempted argument of the case the real grounds of her complaint. This, perhaps, results from an attempt on her part to present her case in her own way instead of employing counsel to properly prepare and present it,— if, indeed, she has any legal cause of action. We have, however, assumed the labor of reading her petition, and find no reason whatever for questioning the correctness of the decision of the circuit court. No sufficient grounds for the writ of mandamus prayed are alleged in the petition, and the demurrer thereto was properly sustained. The judgment of the circuit court will be affirmed. Judgment affirmed.